In a visitation proceeding pursuant to Family Court Act article 6, the Law Guardian for the child appeals from an order of the Family Court, Suffolk County (Auperin, J.), entered June 20, 1991, which, after a hearing, granted the father’s petition for visitation.
Ordered that the order is reversed, without costs or disbursements, and the matter is remitted to the Family Court, Suffolk County, for a new hearing and determination on the issue of visitation, in accordance herewith.
We are of the opinion that the court’s determination that granting visitation to the petitioner father was in the best interests of the child lacked a sound and substantial basis in the record. Since we are unable to make a determination based on this record (cf., Ladizhensky v Ladizhensky, 184 AD2d 756), we remit the matter to the Family Court for a new hearing. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.